Citation Nr: 1134980	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a head injury.  

2.  Entitlement to service connection for the residuals of a head injury.

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service with the United States Marine Corps from April 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2009 decision denied service connection for bilateral flat feet, while the June 2009 rating decision reopened and then confirmed and continued a prior denial of service connection for the residuals of a head injury.

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1992 rating decision, service connection for residuals of a head injury was denied on the basis that no nexus to service was shown. 

2.  The evidence received since the June 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  Service treatment records reveal that the Veteran had head injury while trying to get out of a swimming pool in service.

4.  There is no competent, credible evidence linking the Veteran's current headaches, or brain anomalies noted on imaging examination, to active service or the head injury during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1992 RO rating decision is new and material and the claim for service connection for the residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for the residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim to reopen his claim for service connection for the residuals of a head injury by a letter dated May 2009.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  New and Material Evidence to Reopen

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for the residuals of a head injury in a June 1992 decision.  The evidence of record at the time consisted of service treatment records showing in-service injury, and VA hospitalization records showing treatment for cocaine and alcohol dependency, with associated dementia.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the June 1992 rating decision became final.  Service connection for an organic brain disorder was denied in a December 1994 decision; this claim was based upon drug use, and is considered a separate and distinct disability from the head injury.  Boggs v. Peake, 520 F.3d 1330 (2008).  The June 1992 decision is the most recent final decision on the issue before the Board.

The evidence received since June 1992 includes VA treatment records.  Specifically, treatment records dated in March 2009 reveal that the Veteran complained of headaches; a CT examination report indicated the presence of an anomaly in the Veteran's brain.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for service connection and tends to substantiate the claim for service connection.  The new evidence identifies a current disability which could potentially be related to a physical trauma to the brain.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, reopening of the claim for service connection for the residuals of a head injury is warranted.  

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for the residuals of a head injury.  He asserts that he had a head injury during service.  He claims that the residual symptoms he has include headaches, blurred vision, and memory impairment.  

Service treatment records reveal that in June 1978 the Veteran was taken by ambulance for treatment.  He fell while trying to get out of a swimming pool.  Physical examination revealed a 1/2 inch abrasion on the left cheek with no edema.  He had a laceration of the forehead, with some edema caused by the trauma.  His eyes were normal and reactive.  A skull series x-ray examination was conducted and revealed normal findings.  The assessment was soft tissue injury.  

A December 1980 service treatment record reveals that the Veteran had complaints of headache in conjunction with sinus congestion, sneezing and watery eyes.  The assessment was upper respiratory infection.  Service treatment records also show that the Veteran was evaluated by eye examination for refractive error and issued eye glasses.  

In September 1981 a service department examination of the Veteran was conducted upon his return to the United States from an overseas duty assignment.  Clinical evaluation of the Veteran's head, face, eyes, and neurologic system were all normal with no abnormalities noted by the examining physician.  On the accompanying report of medical history the Veteran indicated that he had a history of frequent or severe headaches, but he did not indicate any complaints of memory loss.  

In June 1982, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's head, face, eyes, and neurologic system were all normal with no abnormalities noted by the examining physician.  On the accompanying report of medical history he indicated no history of headaches or of memory loss.  

VA hospital treatment records dated in 1991 and 1992 reveal that the Veteran required psychiatric hospitalization with diagnoses of multiple substance dependence which included cocaine and alcohol.  Organic brain disorder due to drug use and alcoholic dementia are also noted in the diagnoses.  VA records reveal that the Veteran has a diagnosis of long-standing substance abuse and substance dependence including the use of powdered cocaine, crack cocaine, and alcohol.  

A February 2006 VA emergency room note indicates that the Veteran was treated for nasal discharge which was diagnosed sinusitis following an upper respiratory tract infection.  At this time the absence of headaches was noted in the treatment record.  

A March 2009 VA nursing note indicates that the Veteran reported having complaints of "recurring headache from head injury back in 1978."  He was sent for a "work up" which included CT examination of his head later that same day.  The March 2009 VA CT examination report indicated the presence of an anomaly in the Veteran's brain.  This was a "10 x 25 mm, tubular low density structure is likely extra-axial in the right basal cistern although intra-axial medial temporal lobe mass is not excluded.  I favor that this represents an arachnoid cyst or epidermoid although intra-axial neoplasm is considered.  Further evaluation with MR [magnetic resonance] is needed."  

A subsequent VA physician's note dated in March 2009 indicated that the Veteran stated he was "trying to get increase in his disability . . . for his headaches that have been going on since 1978 when he sustained a head injury."  The physician reviewed the CT report noted above.  The Veteran reported chronic headaches, which existed without nausea, vomiting, or blurred vision.  Psychiatric symptoms of paranoia were noted along with recent use of cocaine.  The physician's assessment was merely abnormal head CT with history of recurrent headaches.  The Veteran was scheduled for a testing by magnetic resonance imaging (MRI) examination, which was conducted later in March 2009.

The March 2009 VA MRI examination report noted the presence of a "fluid signal intensity tubular lesion in the right medial temporal lobe without surrounding edema or mass-effect and without any enhancement after gadolinium contrast."  The etiology and pathology of the lesion were unknown but appeared to be benign.  A six month follow-up study was indicated.  The lack of nausea, vomiting, blurred vision and syncopal episodes were noted.  

VA records reveal that the follow-up MRI examination of the Veteran's brain was conducted in August 2009.  The findings were consistent with the prior CT and MRI examinations.  The abnormality was noted to be present in the same location and had not changed size.  The impression was that it represented a "benign etiology such as an arachnoid cyst.  No further imaging follow-up is recommended."  

A VA Compensation and Pension examination of the Veteran for traumatic brain injury was attempted in October 2009.  The Veteran presented for examination in a wheel chair being pushed by his mother.  She indicated that he was sick and had been at the emergency room.  He was drowsy and unable to answer questions appropriately.  The examiner was unable to obtain a history of do a physical examination.  He was sent back to the emergency room for evaluation.  

A VA Compensation and Pension examination of the Veteran for traumatic brain injury was finally conducted in May 2010.  The examiner reviewed the evidence of record and noted the Veteran's soft tissue head injury during service along with the absence of reported symptoms of headaches subsequently during service.  The examiner reviewed all of the medical evidence of record including the service treatment records, and the recent VA evaluation including the  CT examination reports and MRI examination reports indicated above.  The Veteran reported daily right sided headache being 8/10 on the pain scale.  He indicated that duration was constant but there was no nausea or vomiting.  The headaches were not reported as prostrating in nature and ordinary activity was possible during the headaches.  He indicated some short term memory impairment in the last 5 years and some difficulty in concentrating.  When questioned about his vision, he reported occasional difficulty reading.  Some deficit of memory, concentration, and cognitive function was noted and related to the Veteran's diagnosis of organic brain syndrome secondary to substance abuse.  The examiner's diagnosis was that the "residuals of head injury to include headaches, not found.  Chronic headaches, etiology unknown."  The examiner noted that the Veteran had a head injury during service but with no loss of consciousness, altered mental status or post traumatic amnesia.  X-ray examination of the skull during service was normal.  The examiner noted no treatment for complaints of headaches during service or until 2009, almost three decades after the head injury.  The examiner's opinion was that the headaches reported by the Veteran were less likely than not secondary to the in-service head injury.  

In May 2011, the Veteran presented sworn testimony at a hearing before the undersigned.  He testified to having the head injury during service and that he had "migraine headaches."  He also testified that these headaches result in blurred vision.  He indicated that after the head injury he had symptoms of headaches, blurred vision, and memory loss which persisted to the present.  He reported having approximately 12 headaches a month and that he is prescribed medication to treat his migraine headaches.  

The Veteran is competent to report the observable symptoms such as headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  However, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The evidence does establish that the Veteran had a head injury during service in 1978.  It was a soft tissue injury.  Service treatment records do not reveal complaints of, or treatment for, headaches, or any other residuals in connection with this injury.  He was treated for headaches only in connection with a sinus infection and, while he reported a history of headaches in September 1981, all examinations revealed normal clinical of the head, face, eyes, and neurologic system; no report of a history of headaches or memory loss was made at any other time, including at separation.  

The Veteran reports a continuity of symptomatology of headaches dating from the head injury in service to the present.  However, medical documentation of complaints of headaches is only recent.  Anomalies of the Veteran's brain were found on CT and MRI examination in 2009; these anomalies have been evaluated as being benign.  The examiner who conducted the recent Compensation and Pension examination did not link the Veteran's current headaches or the brain anomalies to service or the head injury during service.  

The Veteran is competent to report symptoms of headaches and to report a history of headaches dating back to service.  However, the Board does not find any of the Veteran's testimony or assertions with respect to his claimed residuals of the in-service head injury to be credible.  He testified to ancillary symptoms of memory loss and blurred vision at the time of the head injury and with his current headaches.  However, the contemporaneous medical treatment records from service and recent VA evaluation of his headaches reveals that he specifically denied such symptoms at those times.  To the extent recent testing reveals current symptoms of mild memory and cognitive impairment, those symptoms are adequately explained by the documented long history of substance abuse and resulting substance induced organic brain syndrome.  While he did report headache sin service, these were attributed to sinus pressure, not head injury.  He also made conflicting reports regarding any history of headaches.  Based on his conflicting statements, affirmative denials of symptoms, and the lack of corroborating treatment records or documented complaints, the Veteran's reports of continuous symptoms, or even chronic headaches in service, are not considered credible.  Credibility is presumed only for purposes of reopening, not for adjudication on the merits.  Justus, supra.

The evidence shows that the Veteran had a mild soft tissue head injury during service which resolved without residual.  The credible and competent evidence of record reveals that the Veteran does not have any current disability as a residual of the head injury during service.  To the extent that the Veteran currently has migraine headaches and anomalies of the brain on imaging testing, these are not linked to service or to the head injury during service.  The Board does not find the Veteran's report of a continuity of symptomatology of headache dating from service to be credible.  The preponderance of the evidence is against the claim for service connection for the residuals or a head injury; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for the residuals of a head injury is reopened.

Service connection for the residuals of a head injury is denied.  


REMAND

The Veteran claims entitlement to service connection for bilateral pes planus (flat feet).  He reports symptoms of foot pain dating from service to the present.  He has not been accorded a VA Compensation and Pension examination for his claimed foot disability.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a potential nexus to service is particularly low with regard to development.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination for foot disabilities.  The report of examination should include a detailed account of all manifestations of current foot conditions.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records which fail to show any diagnosis or treatment of foot pain during service and consider the Veteran's reports of symptomatology, and indicate:

* The diagnoses of any current foot disorder present; does the Veteran have pes planus.

* Whether it is as least as likely as not (50 percent or greater probability) that any current foot disorder, pes planus or otherwise is related to active service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


